  Case 6:18-cv-06658-DGL-MJP Document 52 Filed 04/15/21 Page 1 of 1




                                      April 15, 2021

BY ECF
Hon. Mark W. Pederson
United States Magistrate Judge
100 State Street
Rochester, New York 14614

       Re:     Smith v. Crance, et al., 18-cv-6658 (DGL)(MJP)

Your Honor:

       I am co-counsel for Plaintiff Carey Smith.

        I write to make this request jointly with opposing counsel that the Court extend
the deadlines for the completion of motions to compel and fact discovery set forth in the
current scheduling order (ECF 39), which are April 16, 2021 and May 17, 2021,
respectively, until December of 2021; and otherwise adjust the current scheduling order,
as the Court deems just and proper under the circumstances.

        By way of background, soon after the Court entered the first scheduling/case
management order in the case on January 30, 2020 (ECF 30), the Court stayed the case
on April 6, 2020 (ECF 37) and September 29, 2020 (ECF 39). The second stay expired
on November 10, 2020. The represented parties – though not the two recently-named
Defendants - have exchanged initial disclosures, but the parties have not yet conducted
any further discovery. The Court presided over a settlement conference on April 5, 2021.

        The parties therefore make this request that the Court extend the deadlines for the
service of motions to compel and the completion of fact discovery and given the reality
that the parties have not yet conducted interrogatory, document, or deposition discovery
and in light of the recent settlement conference.

       Thank you for your attention to this matter.

                                             Respectfully submitted,



                                             Gideon Orion Oliver
